Exhibit 10.56

AMENDMENT NO. 2 TO LEASE

This Amendment No. 2 to Lease (this “Amendment”) dated as of September 15, 2015,
is made between THE CONNELL COMPANY, a New Jersey corporation (“Landlord”), and
AUTHENTIDATE HOLDING CORP., a Delaware corporation (“Tenant”).

WHEREAS, Landlord and Tenant are parties to a lease dated as of July 5, 2005,
which was amended by Amendment No. 1 to Lease dated as of February 12, 2010 (as
amended, the “Lease”; capitalized terms used herein and not otherwise defined
having the meaning set forth in the Lease) pursuant to which Tenant is leasing
certain space specified therein from Landlord;

WHEREAS, Landlord and Tenant desire to have the entire portion of the Demised
Premises originally subject to the Lease (consisting of 19,695 rentable square
feet located on the fifth floor of the Building) terminate prior to its
originally scheduled expiration date, and contemporaneously with such
termination, have Tenant lease new space in the Building (consisting of 5,188
rentable square feet located on the first floor of the Building), for a period
of six (6) years, on the terms set forth herein; and

WHEREAS, Landlord and Tenant desire to reflect such termination and lease of new
space and amend certain portions of the Lease to reflect the same;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Termination with respect to the Initial Demised Premises.

Subject to Section 3 of this Amendment, on the Replacement Effective Date (as
defined below) the Lease shall automatically terminate with respect to the
Initial Demised Premises (as defined in Section 1.02 of the Lease (as amended by
this Amendment)) only, with such termination having the same force and effect as
if the Replacement Effective Date were the originally scheduled expiration date
of the Lease with respect to the Initial Demised Premises. For purposes of
clarification, it is understood and agreed that the Lease shall continue on and
after the Replacement Effective Date in full force and effect with respect to
the New Demised Premises (as defined in Section 1.02 of the Lease (as amended by
this Amendment)). For purposes of clarification, it is also understood and
agreed that Tenant shall be required to quit and surrender the Initial Demised
Premises on the Replacement Effective Date in the condition and manner required
by Section 7.06 of the Lease and Section 1.13 of Amendment No. 1 to Lease. The
“Replacement Effective Date” shall have the meaning assigned thereto in clause
(qq) of Section 2.01 of the Lease (as amended by this Amendment).

SECTION 2. AMENDMENTS TO THE LEASE.

2.1. Subject to Section 3 hereof, the Lease is hereby amended as set forth in
the remaining portions of Section 2 hereof.

2.2. Section 1.02 of the Lease is amended by deleting such Section 1.02 in its
entirety (other than the heading “Section 1.02. Demised Premises”), and
inserting in its place the following:



--------------------------------------------------------------------------------

The phrase “Demised Premises” shall have a different definition for different
phases of the Term of this Lease. (A) Prior to the Replacement Effective Date,
the “Demised Premises” shall mean the portion of the Building leased to Tenant,
consisting of 16,078 usable square feet of floor area converted to 19,695
rentable square feet of floor area by multiplying the usable square feet by
122.5%, and located on the fifth floor and designated as “Initial Demised
Premises” on the “Rental Plan” (which is attached hereto as Exhibit B; such
space also being referred to herein sometimes as the “Initial Demised
Premises”). (B) Effective as of the Replacement Effective Date and thereafter,
the “Demised Premises” shall mean the portion of the Building leased to Tenant,
consisting of 4,235 usable square feet of floor area converted to 5,188 rentable
square feet of floor area by multiplying the usable square feet by 122.5%, and
located on the first floor and designated as “New Demised Premises” on the
“Rental Plan” (which is attached hereto as Exhibit B-l; such space sometimes
also being referred to herein as the “New Demised Premises”). The Demised
Premises includes any alterations, additions, improvements or repairs of any
nature made thereto. The computations of rentable square footage set forth above
shall be binding and conclusive on the parties and their successors and assigns.

2,3. Section 1.03 of the Lease is amended by deleting such Section 1.03 in its
entirety (other than the heading “Section 1,03. Base Rent”), and inserting in
its place the following:

“Base Rent” in the applicable period of the Term of the Lease shall equal the
applicable amount set forth below:

 

  (i) From (and including) Commencement Date up to (and including) January 31,
2006: $0.00 per month ($0.00 per rentable square foot of the Initial Demised
Premises per annum);

 

  (ii) From (and including) February 1, 2006 up to (and including) March 31,
2006: $33,754.50 per month, which amount equals the sum of the following
amounts:

 

  (a) $26.00 per rentable square foot per annum on 15,579 rentable square feet
of the Initial Demised Premises ($33,754.50 per month), plus

 

  (b) $0.00 per rentable square foot per annum on 4,116 rentable square feet of
the Initial Demised Premises ($0.00 per month);

 

  (iii) From (and including) April 1, 2006 up to (and including) January 31,
2009: $42,672.50 per month ($26.00 per rentable square foot of the Initial
Demised Premises per annum);

 

  (iv) From (and including) February 1, 2009 up to (and including) January 31,
2010: $45,134.38 per month ($27.50 per rentable square foot of the Initial
Demised Premises per annum);

 

  (v) From (and including) February 1, 2010 up to (but not including) the
Replacement Effective Date: $42,672.50 per month ($26.00 per rentable square
foot of the Initial Demised Premises per annum);

 

  (vi) From (and including) the Replacement Effective Date up to (but not
including) the date which is one (1) year after the Replacement Effective Date
(the “One Year Anniversary Date”): $11,240.67 per month ($26.00 per rentable
square foot of the New Demised Premises per annum);

 

2



--------------------------------------------------------------------------------

  (vii) From (and including) the One Year Anniversary Date up to (but not
including) the date which is two (2) years after the Replacement Effective Date
(the “Two Year Anniversary Date”): $11,456.83 per month ($26.50 per rentable
square foot of the New Demised Premises per annum);

 

  (viii) From (and including) the Two Year Anniversary Date up to (but not
including) the date which is three (3) years after the Replacement Effective
Date (the “Three Year Anniversary Date”): $11,673.00 per month ($27.00 per
rentable square foot of the New Demised Premises per annum);

 

  (ix) From (and including) the Three Year Anniversary Date up to (but not
including) the date which is four (4) years after the Replacement Effective Date
(the “Four Year Anniversary Date”): $11,889.17 per month ($27.50 per rentable
square foot of the New Demised Premises per annum);

 

  (x) From (and including) the Four Year Anniversary Date up to (but not
including) the date which is five (5) years after the Replacement Effective Date
(the “Five Year Anniversary Date”): $12,105.33 per month ($28.00 per rentable
square foot of the New Demised Premises per annum); and

 

  (xi) From (and including) the Five Year Anniversary Date up to (but not
including) the date which is six (6) years after the Replacement Effective Date
(the “Six Year Anniversary Date”): $12,321.50 per month ($28.50 per rentable
square foot of the New Demised Premises per annum);

In all cases Base Rent during any renewal term shall be governed by Section 4.01
hereof. Base Rent shall be payable per Section 5.01 hereof (it being understood
that payment for electricity per Section 8.02 hereof is an amount in addition to
Base Rent).

2.4. Section 1.04(c) of the Lease is amended by deleting such Section 1.04(c) in
its entirety, and inserting in its place the following:

(c) “Required Letter of Credit Amount” shall mean an amount equal to (i) in the
case of any period prior to February 1, 2010, $512,070.00 and (ii) in the case
of any period on or after February 1, 2010 but prior to the Replacement
Effective Date, $256,035.00 and (iii) in the case of any period on or after the
Replacement Effective Date, $134,888.00.

2.5. Section 1.05 of the Lease is amended by deleting such Section 1.05 in its
entirety (other than the heading “Section 1.05. Term”), and inserting in its
place the following:

The “Term” of this Lease shall commence on the Commencement Date and shall
continue thereafter until the date which is six (6) years after the Replacement
Effective Date, unless sooner terminated or renewed in accordance with the
provisions of this Lease. For purposes of clarification, the Term of this Lease
with respect to the Initial Demised Premises shall expire on the Replacement
Effective Date.

 

3



--------------------------------------------------------------------------------

2.6. Section 1.06 of the Lease is amended by (i) inserting the words “(a) prior
to the Replacement Effective Date,” before the words “Tenant’s Pro Rata Share”
in the third line of such Section 1.06, and (ii) inserting the following after
the word “8.066%” in the fifth line of such Section 1.06:

and (b) effective as of the Replacement Effective Date (and thereafter),
Tenant’s Pro Rata Share shall be 2.125%, calculated as follows: Demised Premises
of 5,188 rentable sq. ft. divided by the rental Area of Building of 244,179 sq.
ft. = 0.02125 x 100 = 2.125%.

2.7. Section 2.01(d) of the Lease is amended by deleting such Section 2.01(d) in
its entirety, and inserting in its place the following:

“Base Tax Rate” shall mean the real estate tax rate in effect for (i) in the
case of periods prior to February 1, 2010, the calendar year 2006, (ii) in the
case of periods on and after February 1, 2010 but prior to the Replacement
Effective Date, the calendar year 2010 and (iii) in the case of periods from and
after the Replacement Effective Date, the calendar year 2016.

2.8. Section 2.01(v) of the Lease is amended by deleting such Section 2.01(v) in
its entirety, and inserting in its place the following:

“Operating Year” shall mean any calendar year. The “First Operating Year “ shall
mean (i) in the case of periods prior to February 1, 2010, the calendar year
2006, (ii) in the case of periods on and after February 1, 2010 but prior to the
Replacement Effective Date, the calendar year 2010 and (iii) in the case of
periods from and after the Replacement Effective Date, the calendar year 2016.

2.9. Section 2.01 of the Lease is amended by inserting the following new clauses
at the end of such Section 2.01:

(mm) “Amendment No. 2 to Lease” means Amendment No. 2 to Lease dated as of
September 15, 2015 between Landlord and Tenant.

(nn) “Initial Demised Premises” shall have the meaning set forth in Section 1.02
of this Lease.

(oo) “New Demised Premises” shall have the meaning set forth in Section 1.02 of
this Lease.

(pp) “New Demised Premises Work” shall have the meaning set forth in
Section 3.08 of this Lease.

(qq) “Replacement Effective Date” shall be the earlier of (i) day on which
Landlord shall have completed the New Demised Premises Work, or (ii) the day on
which Tenant commences to do business in the New Demised Premises. Promptly
following the Replacement Effective Date, Landlord and Tenant shall execute a
Replacement Effective Date Addendum in the form attached hereto as Exhibit G
which shall confirm the Replacement Effective Date (it being agreed that the
failure of either party to execute the Replacement Effective Date Addendum shall
not in any way affect the Replacement Effective Date or any other terms of this
Lease).

 

4



--------------------------------------------------------------------------------

2.10. The Lease is amended by inserting the following new Section 3.08
immediately after Section 3.07 of the Lease:

Section 3.08. Certain Additional Work in connection with Amendment No. 2 to
Lease.

(a) The parties agree that the provisions of this Section 3.08 shall apply to
certain work that Landlord will perform to the New Demised Premises in
connection with the parties entering into Amendment No. 2 to Lease (it being
understood that none of the work described herein shall occur until after the
Work Start Date). The “Work Start Date” means the later to occur of (i) the date
Amendment No. 2 to Lease is fully executed and delivered and (ii) the date the
Axtria Conditions (as defined in Section 3 of Amendment No. 2 to Lease) have
been satisfied.

(b) The parties agree that Landlord, at Landlord’s sole cost and expense, shall
perform the following work for the New Demised Premises (such work being
referred to herein as the “New Demised Premises Work”): (i) provide and install
a new 6-ton supplemental air conditioning system, as described on Exhibit H
attached hereto, for the New Demised Premises, (ii) provide and install new
carpet for the New Demised Premises at Tenant’s choice of color, (iii) paint the
New Demised Premises at Tenant’s choice of color, (iv) replace damaged ceiling
tile in the New Demised Premises, (v) replace non-working light bulbs (if any)
and/or ballasts within the New Demised Premises and (vi) replace the damaged
window blinds within the New Demised Premises. The parties agree that the New
Demised Premises have been inspected by Tenant as of date the parties entered
into Amendment No. 2 to Lease, and on the Replacement Effective Date are
accepted by Tenant in its “AS, IS” condition (other than for Landlord performing
the New Demised Premises Work in accordance with the terms of this
Section 3.08). Landlord shall use reasonable efforts to have the New Demised
Premises Work completed by the date which is thirty (30) days after the Work
Start Date. Notwithstanding the foregoing, Landlord shall cause, as of the
Replacement Effective Date, all Building systems to be operational and in good
condition and repair.

(c) All materials for the New Demised Premises Work shall be in accordance with
Building standards. Landlord shall cause the New Demised Premises Work to be
completed in a good and workman-like manner and in conformance with all
applicable building codes and laws.

2.11. Section 4.01(a) of the Lease is amended by inserting the following at the
end of such Section 4.01(a):

For purposes of clarification, the parties agree that the provisions of this
Section 4.01(a) shall apply to the New Demised Premises (and not the Initial
Demised Premises).

 

5



--------------------------------------------------------------------------------

2.12. Section 4.02 of the Lease is amended by deleting such Section 4.02 in its
entirety, and inserting in its place the following.

Section 4.02. Termination Option. (a) Tenant shall have one option to terminate
this Lease (the “18-Month Termination Option”) with respect to all (but not less
than all) of the Demised Premises (for purposes of clarification, the Demised
Premises meaning the New Demised Premises), with such termination being
effective on the date which is eighteen (18) months after the Replacement
Effective Date (the “18-Month Termination Date”), provided that (i) there has
been no Event of Default (or event or condition which, with the passage of time
or giving of notice, or both, would constitute an Event of Default) that has
occurred and is continuing at the time of exercise of the option and (ii) Tenant
pays Landlord, at least thirty (30) days before the 18-Month Termination Date,
an amount equal to the 18- Month Termination Amount. In the event Tenant desires
to elect the 18- Month Termination Option, Tenant shall give Landlord written
notice of its exercise of the 18-Month Termination Option at least nine
(9) months prior to the 18-Month Termination Date (the date which is nine
(9) months prior to the 18-Month Termination Date is referred to herein as the
“18-Month Termination Notice Final Date”). If Tenant fails to timely notify
Landlord of its exercise of the 18-Month Termination Option by the 18-Month
Termination Notice Final Date, then the 18-Month Termination Option shall
expire. The termination of the Lease pursuant to this Section 4.02(a) shall have
the same force and effect as if the 18-Month Termination Date were the
originally scheduled Expiration Date of this Lease and as used elsewhere in this
Lease, the term Expiration Date shall be interpreted to include the 18- Month
Termination Date where applicable (it being understood for purposes of
clarification that Tenant’s obligation to pay Landlord the 18-Month Termination
Amount shall survive the termination and expiration of this Lease). The term
“18-Month Termination Amount” means an amount equal to $100,000.00.

(b) Tenant shall also have one option to terminate this Lease (the “27- Month
Termination Option”) with respect to all (but not less than all) of the Demised
Premises (for purposes of clarification, the Demised Premises meaning the New
Demised Premises), with such termination being effective on the date which is
twenty-seven (27) months after the Replacement Effective Date (the “27-Month
Termination Date”), provided that (i) there has been no Event of Default (or
event or condition which, with the passage of time or giving of notice, or both,
would constitute an Event of Default) that has occurred and is continuing at the
time of exercise of the option and (ii) Tenant pays Landlord, at least thirty
(30) days before the 27-Month Termination Date, an amount equal to the 27-Month
Termination Amount. In the event Tenant desires to elect the 27-Month
Termination Option, Tenant shall give Landlord written notice of its exercise of
the 27-Month Termination Option at least nine (9) months prior to the 27-Month
Termination Date (the date which is nine (9) months prior to the 27-Month
Termination Date is referred to herein as the “27-Month Termination Notice Final
Date”). If Tenant fails to timely notify Landlord of its exercise of the
27-Month Termination Option by the 27-Month Termination Notice Final Date, then
the 27-Month Termination Option shall expire. The termination of the Lease
pursuant to this Section 4.02(b) shall have the same force and effect as if the
27-Month Termination Date were the originally scheduled Expiration Date of this
Lease and as used elsewhere in this Lease, the term

 

6



--------------------------------------------------------------------------------

Expiration Date shall be interpreted to include the 27-Month Termination Date
where applicable (it being understood for purposes of clarification that
Tenant’s obligation to pay Landlord the 27-Month Termination Amount shall
survive the termination and expiration of this Lease). The term “27- Month
Termination Amount” means an amount equal to $85,000.00,

(c) Tenant shall also have one option to terminate this Lease (the “3- Year
Termination Option”) with respect to all (but not less than all) of the Demised
Premises (for purposes of clarification, the Demised Premises meaning the New
Demised Premises), with such termination being effective on the date which is
three (3) years after the Replacement Effective Date (the “3-Year Termination
Date”), provided that (i) there has been no Event of Default (or event or
condition which, with the passage of time or giving of notice, or both, would
constitute an Event of Default) that has occurred and is continuing at the time
of exercise of the option and (ii) Tenant pays Landlord, at least thirty
(30) days before the 3-Year Termination Date, an amount equal to the 3-Year
Termination Amount. In the event Tenant desires to elect the 3-Year Termination
Option, Tenant shall give Landlord written notice of its exercise of the 3-Year
Termination Option at least nine (9) months prior to the 3-Year Termination Date
(the date which is nine (9) months prior to the 3-Year Termination Date is
referred to herein as the “3- Year Termination Notice Final Date”). If Tenant
fails to timely notify Landlord of its exercise of the 3-Year Termination Option
by the 3-Year Termination Notice Final Date, then the 3-Year Termination Option
shall expire. The termination of the Lease pursuant to this Section 4.02(c)
shall have the same force and effect as if the 3-Year Termination Date were the
originally scheduled Expiration Date of this Lease and as used elsewhere in this
Lease, the term Expiration Date shall be interpreted to include the 3- Year
Termination Date where applicable (it being understood for purposes of
clarification that Tenant’s obligation to pay Landlord the 3-Year Termination
Amount shall survive the termination and expiration of this Lease). The term
“3-Year Termination Amount” means an amount equal to $70,000.00.

2.13. Section 8.01(c) of the Lease is amended by inserting the following at the
end of such Section 8.01(c):

Notwithstanding the foregoing, effective as of the Replacement Effective Date
and thereafter, access to the parking in the Parking Area shall be granted 4
cars per each 1,000 rentable square feet (i.e. 21 cars for 5,188 rentable square
feet) and of the number of parking spaces to which Tenant is granted access
pursuant to this sentence, Landlord will designate 4 spaces as “reserved” for
Tenant.

2.14. Exhibit B to the Lease is amended by inserting the word “Initial” before
the words “Demised Premises” each time the words “Demised Premises” appear in
such Exhibit B.

2.15. The Lease is amended by inserting, after Exhibit B to the Lease and as a
new Exhibit B-l to the Lease, Exhibit B-l attached hereto.

2.16. The Lease is amended by inserting, after Exhibit F to the Lease and as new
Exhibits G and H to the Lease, Exhibits G and H attached hereto.

 

7



--------------------------------------------------------------------------------

SECTION 3. AXTRIA LEASE.

The parties acknowledge that as of the date hereof Landlord and Axtria, Inc.
(“Axtria”) are currently in discussions to enter into a lease for the Initial
Demised Premises, plus certain additional space in the building located at 400
Connell Drive. Notwithstanding anything contained herein, the parties agree that
the termination of the Lease with respect to the Initial Demised Premises
described in Section 1 hereof and the amendments to the Lease set forth in
Section 2 hereof are each subject to, by a date no later than 5:00 p.m. on
November 1, 2015 (the “Cut-Off Date”) (i) Landlord having entered into (and
having received a fully executed copy of), a lease agreement or lease agreements
with Axtria (or an affiliate of Axtria) in form and substance (including,
without limitation, the rental rate, lease term and rent commencement date)
satisfactory to Landlord in its sole discretion (the “Axtria Lease”), pursuant
to which Axtria (or an affiliate of Axtria) will lease from Landlord the space
described herein as the Initial Demised Premises and certain space in the
building located at 400 Connell Drive and (ii) all of the conditions set forth
in the Axtria Lease relating to Axtria obtaining the New Jersey State incentives
have been satisfied (or waived by Axtria) (the conditions described in clauses
(i) and (ii) being collectively referred to as the “Axtria Conditions”). In the
event that the Axtria Conditions have not been satisfied by the Cut-Off Date,
then on the Cut-Off Date (x) this Amendment shall automatically terminate and be
null and void and of no force or effect whatsoever, and the Lease shall continue
with the same force and effect as if Landlord and Tenant never entered into this
Amendment. Landlord shall provide Tenant with prompt written notice when and if
the Axtria Conditions are satisfied (and prompt written notice if they are not
satisfied by the Cut-Off Date). Tenant acknowledges and agrees that Landlord
does not and shall not make any representation or warranty of any kind that the
Axtria Conditions will be satisfied, and Landlord shall not have any liability
to Tenant in the event the Axtria Conditions are not satisfied.

SECTION 4. BROKER

Tenant and Landlord each represents that there was no broker other than the
Extension Broker (which is Cushman & Wakefield of New Jersey, Inc.) responsible
for bringing about or negotiating this Amendment (including the lease of the New
Demised Premises). Each party agrees to defend, indemnify, and hold the other
party harmless against any claims for brokerage commission or compensation with
regard to the lease of the New Demised Premises reflected in this Amendment by
any other broker claiming or alleging to have acted on behalf of or to have
dealt with such party. Landlord, at Landlord’s sole cost and expense, will pay
any fees or commissions due the Extension Broker pursuant to a separate written
agreement previously entered into between Landlord and the Extension Broker.

SECTION 5. MISCELLANEOUS.

Tenant agrees that it shall immediately pay Landlord any undisputed past due
amounts owed by Tenant to Landlord as of the date this Amendment is fully
executed and delivered.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New Jersey. Any and all notices, requests, certificates and other
documents executed and delivered concurrently with or after the delivery of this
Amendment may refer to the Lease without making specific reference to this
Amendment, but nevertheless all such references shall be deemed to include this
Amendment unless the context shall otherwise require. The Lease shall remain in
full force and effect in accordance with its terms as modified and amended by
this Amendment, and, as so modified and amended, is in all respects ratified,
confirmed and approved by the parties hereto. To the extent there are any
inconsistencies or ambiguities between the specific subject matter of this
Amendment and the Lease, the terms of this Amendment shall be controlling. This
Amendment supersedes all prior arrangements and understandings between the
parties, either written or oral, with respect to its subject matter.

 

8



--------------------------------------------------------------------------------

This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

THE CONNELL COMPANY     WITNESS OR ATTEST: By:   LOGO [g90606g22d58.jpg]    
LOGO [g90606g74y08.jpg] Name:  

 

Duane Connell

   

 

Richard Bartok

Title:   Executive Vice President     Assistant Secretary AUTHENTIDATE HOLDING
CORP.     WITNESS OR ATTEST: By:   LOGO [g90606g79l93.jpg]     LOGO
[g90606g44i85.jpg] Name:  

 

Ian C. Bonnet

   

 

William A. Marshall

Title:   CEO     CFO

 

9



--------------------------------------------------------------------------------

STATE OF

     )            )         SS.:   

COUNTY OF

     )      

On this          day of                 , 2015, before me personally appeared
                 to me known, who, being by me duly sworn, did depose and say
that (s)he is the                          of AUTHENTIDATE HOLDING CORP., the
corporation described in and which executed the foregoing Amendment; that (s)he
knows the seal of said corporation, that the seal affixed to said instrument is
such corporate seal, that it was so affixed by authorization of the board of
directors of said corporation, and that (s)he signed his name thereto by like
authorization.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  

 

      Notary Public   

 

STATE OF NEW JERSEY

     )            )         SS.:   

COUNTY OF UNION

     )      

On this 23 day of September, 2015, before me personally appeared Duane Connell
to me known, who, being by me duly sworn, did depose and say that (s)he is the
Executive Vice President of THE CONNELL COMPANY, the corporation described in
and which executed the foregoing Amendment; that (s)he knows the seal of said
corporation, that the seal affixed to said instrument is such corporate seal,
that it was so affixed by authorization of the board of directors of said
corporation, and that (s)he signed his name thereto by like authorization.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

   LOGO [g90606g20s36.jpg]      

 

Notary Public

     

CHRISTOPHER O. JEGEDE

NOTARY PUBLIC OF NEW JERSEY

REGISTERED IN UNION COUNTY

My Commission Expires June 19, 2018

  

 

10



--------------------------------------------------------------------------------

Exhibit B-1

Rental Plan Showing New Demised Premises

 

LOGO [g90606g90t63.jpg]

300 Connell Drive                                             

First Floor Plan



--------------------------------------------------------------------------------

EXHIBIT G

REPLACEMENT EFFECTIVE DATE ADDENDUM

Reference is made to the Lease dated as of July 5, 2005, which was amended as of
February 12, 2010 and as of September 15, 2015 (as amended, the “Lease”) between
The Connell Company (“Landlord”) and Authentidate Holding Corp. (“Tenant”).
Pursuant to Section 2.01(qq) of the Lease, Landlord and Tenant are entering into
this addendum to the Lease to confirm the date of the Replacement Effective Date
under the Lease.

Landlord and Tenant hereby confirm that the Replacement Effective Date of the
Lease is                             .

The parties agree that this addendum is intended solely to confirm the
Replacement Effective Date, and this addendum shall not in any way affect or
modify any of the terms of the Lease.

 

THE CONNELL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

AUTHENTIDATE HOLDING CORP.

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 